Case 3:20-cv-05222-JD Document 10-8 Filed 08/04/20 Page 1 of 2




           EXHIBIT H
         Case 3:20-cv-05222-JD Document 10-8 Filed 08/04/20 Page 2 of 2


thehill.com /policy/technology/431497-facebook-restores-previously-suspended-russia-linked-pages


Facebook restores previously suspended Russia-linked
pages
3-3 minutes


Facebook on Monday restored four Russia-linked pages geared towards millennials that it suspended
earlier this month.

The pages, run by Maffick Media, now include disclaimers disclosing their affiliations with the Russian
government.

"We reached out to Maffick Media to request that they disclose the affiliation of their Pages with its
parent companies," a Facebook spokesperson said in a statement to The Hill. "The required information
has now been added to the About section of these Pages to indicate their affiliation with RT and Ruptly
so people can learn who's behind the Pages they're interacting with on Facebook."

Maffick Media's majority stakeholder is Ruptly, a subsidiary of the Kremlin-funded RT, a fact that was
not previously highlighted in the pages' descriptions.

Facebook's decision to take down the pages on Feb. 15 came after a CNN investigation that probed
Maffick Media's ties to the Russian government. CNN found that 51 percent of the company is owned by
Ruptly, while the other 49 percent is owned by a former RT presenter and Maffick's CEO.

The videos disseminated on the pages at the time had garnered more than 30 million views. Many of the
videos produced by Maffick criticize U.S. foreign policy and the media from an American left-wing
perspective.

Each of the Maffick Media-run Facebook pages — Soapbox, Waste-Ed, Backthen and In The Now —
includes a disclaimer about Maffick's ties to RT.

"'Soapbox' is a political opinion brand of Maffick, which is owned and operated by Anissa Naouai and
Ruptly GmbH, a subsidiary of RT," the Soapbox "about" section read as of Monday afternoon.

The description of the Soapbox page reads, "We have opinions. We have empathy. We see the
ridiculous and we strike back with satire. We question. We doubt. We check the facts. And then we
climb up onto our soapbox and we make our voices heard. Loud and clear."

Maffick Media is registered in Germany, but they have hired contractors in Los Angeles.

The back-and-forth over the pages comes as Facebook seeks to stave off misinformation campaigns on
the platform from foreign actors seeking to interfere in elections.

A Kremlin-linked troll farm during the 2016 presidential election ran a network of pages designed to sow
discord on U.S. soil, injecting disinformation and chaos into discourse online.

“As we’ve said, we continue to work on increasing Page transparency so people can get more
information about the Pages they follow," a Facebook spokesperson said. "This initiative is new and we
will have more to share soon.”
